Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Double Patenting
With regards to the double patenting rejection of claim(s) 19-23, the terminal disclaimer filed on 06/23/21 has been reviewed, accepted, and recorded. The double patenting rejection with regards to claim(s) 19-23 is withdrawn.

Allowable Subject Matter
Claim(s) 19-23 is/are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, fails to teach or suggest the decoding encoded video data to determine transformed residual sample data and to determine a selected inverse color transform for a current image area wherein the current image area is a transform unit and wherein the encoded video data identifying the selected inverse color transform is contained in the transform unit syntax. Further, US 2015//0264402 Al, see 0189, teaches the encoding using color-space conversion and the decoder may apply the color-space inverse transform process. US 2015/0264405 Al, see 0183, teaches the color-space inverse transform process in decoding in response to determine the syntax element indicates the coding unit was coded using the color space conversion. The prior art of record does not explicitly teach decoding encoded video data to determine a selected inverse color transform for a current image area wherein the current image area is a transform unit and wherein the encoded video data identifying the selected inverse color transform is contained in the transform unit syntax.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
< Remainder of Page Left Intentionally Blank >
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rudolph Vincent can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661